IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-50326
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

MIGUEL MEDINA-REYES

                Defendant - Appellant

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-93-CR-8-1-H
                       - - - - - - - - - -
                         August 16, 2001

Before KING, Chief Judge, and DAVIS and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Miguel Medina-Reyes, federal prisoner # 62267-080, appeals

the district court’s denial of his Fed. R. Crim. P. 41(e) motion

for return of property, which the district court construed as a

civil action brought pursuant to 28 U.S.C. § 1331.     Medina-Reyes

argues that the district court erred in determining that he

lacked standing to assert an ownership interest in $1,920,540

that was forfeited to the United States.      He also contends that

his due process rights were violated when he failed to receive


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50326
                                -2-

notice of the forfeiture proceedings and that the separate

forfeiture proceedings compromised his Fifth Amendment rights

against self-incrimination.

     Medina-Reyes fails to demonstrate that he had a lawful

interest in the currency that was seized.   See United States v.

1977 Porsche Carrera, 946 F.2d 30, 33 (5th Cir. 1991).

Accordingly, Medina-Reyes has not shown that he was entitled to

receive notice of the forfeiture proceeding.   See 19 U.S.C.

§ 1607(a); see also Kadonsky v. United States, 216 F.3d 499, 502-

03 (5th Cir. 2000), cert. denied, 121 S. Ct. 1151 (2001).

Because Medina-Reyes’ separate forfeiture proceeding/self-

incrimination argument was not raised in the district court, and

since Medina-Reyes does not identify and extraordinary

circumstances surrounding this issue, it is not addressed by this

court.   Leverette v. Louisville Ladder Co., 183 F.3d 339, 342

(5th Cir. 1999).

     AFFIRMED.